Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 06/07/2021 under the After Final 2.0 consideration program has been entered.  
Allowable Subject Matter
Claims 1, 2, 4-11, 13-20, are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to 35 USC 101 and step 1 of the eligibility analysis, the examiner notes that for claim 10, the specification provides a specific definition for a computer readable storage medium that disavows transitory embodiments such as signals, see paragraph 069 of the specification. Claim 10 is reciting a computer-readable storage device and has not been interpreted to exclude non-statutory embodiments such as signals and is considered to pass step 1 of the eligibility analysis. This is because of the specific definition provided in paragraph 069.  
With respect to the issue of the claims being directed to an abstract idea, the claims are considered to recite sufficient additional elements at the 2nd prong of the eligibility analysis to provide for integration into a practical application. The examiner previously had found the claims to be reciting a mental process that a human being could undertake to analyze process requirement documents in the context of product development.  This was found to be an abstract idea in the non-final of 09/25/2020.  The examiner notes that even if the claim is found to recite an abstract idea that is a mental 
a cognitive application
classifying, by the cognitive application using machine learning, each of the plurality of requirements using a neural parser trained to identify the requirements as either a business requirement or a technical requirement;
determining, by the cognitive application, a hierarchy including a plurality of levels of business requirements and technical requirements from the requirement process document based on training of the cognitive application using ground truth information that comprises relationships between business requirements and technical requirements;

The claimed elements in combination with the claim as a whole does more than just link the alleged abstract idea to computer implementation and the use of machine learning in general, and the combination of the above limitations considered to be a meaningful limit on the claim scope that provides for integration into a practical application according to the 2019 PEG. The use of machine learning in the claimed manner that includes the training of the cognitive application with the specific claimed data and the use of the trained application to determine the hierarchy of levels of business requirements and technical requirements is claiming the use of technology in a specific manner that amounts to more than a mere instruction for one to use machine learning in general. This position is considered to be consistent with the guidance set forth in the 2019 PEG.  The claimed additional elements are not insignificant extra solution activities and are considered to provide for a meaningful limit on the claim scope that renders the claims eligible at the 2nd prong of the 2019 PEG.   
	With respect to prior art, the cited prior art of record does not teach or suggest the claimed system and method in total.  

Chan et al. (20180089690) discloses a system and method for product development where product requirements are analyzed so that design, production and testing tasks can be specified. Paragraph 007 discloses that product requirements are specified in a requirement specification (akin to a document) and the product requirements are categorized (classified) into professional technical fields.
Prigge et al. (20090007056) discloses a system and method for processing a business process model. Disclosed is that it is known to have business processes modeled into a hierarchy, see paragraph 021.
McLees et al. (20110119194) discloses a project management system and method that determines technical requirements that are mapped to business requirements, see paragraph 066. This teaches that it is known in the art to define art to define a project by business requirements and technical requirements. Also see paragraphs 087-088.
LAL (20130254737) discloses in paragraph 022 that it is known to define a project by defining a set of business requirements and technical requirements. Based on the received business and technical requirements, a report of the project requirements can be generated.

classifying, by the cognitive application using machine learning, each of the plurality of requirements using a neural parser trained to identify the requirements as either a business requirement or a technical requirement; 
determining, by the cognitive application, a hierarchy including a plurality of levels of business requirements and technical requirements from the requirement process document based on training of the cognitive application using ground truth information that comprises relationships between business requirements and technical requirements; 
identifying, by the cognitive application, a particular level in the hierarchy for each of the business requirements and technical requirements and one or more relationships between the business requirement and the technical requirement within the hierarchy; and 
identifying, by the cognitive application, a software component and associated capability for implementing one or more of the technical requirements

For this reason claims 1, 2, 4-11, 13-20 are considered to be allowable over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/           Primary Examiner, Art Unit 3687